of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b01 genin-153632-08 number info release date uil ------------------- ----------------------------- ---------------------------------------------------- --------------------------------- dear -------------- thank you for your inquiry in your correspondence dated date you ask about the proper interpretation of significant intervening use under sec_170 of the internal_revenue_code you describe bareboat charters and ask if they constitute significant intervening use as you describe a bareboat charter a donee organization leases out a donated boat for a term of three years the lessee is granted an option to purchase the boat at the end of the term there may be an option fee payable upfront the sum of the option and rental payments approximate the price at which the boat reasonably could have been sold there may be a nominal amount payable at the end of the term when the lessee exercises the option to buy the boat sec_170 allows as a deduction subject_to certain limitations any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 provides that no deduction is allowed under sec_170 for a contribution of a qualified_vehicle the claimed value of which exceeds dollar_figure unless the donor substantiates the contribution by a contemporaneous written acknowledgement that meets the requirements of sec_170 sec_170 provides that a boat may be a qualified_vehicle sec_170 also provides that sec_170 does not apply to a contribution of a qualified_vehicle the claimed value of which exceeds dollar_figure exceeds dollar_figure without any significant intervening use or material improvement by the donee organization the deduction allowed under sec_170 may not exceed the gross if a donee organization sells a qualified_vehicle the claimed value of which genin-153632-08 proceeds received from the sale sec_170 sec_170 provides that the secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of sec_170 section of notice_2005_44 2005_1_cb_1287 states that to constitute a significant intervening use a donee organization must actually use the qualified_vehicle to substantially further the organization’s regularly conducted activities and the use must be significant incidental_use by an organization is not a significant intervening use whether a use is a significant intervening use depends on its nature extent frequency and duration see h_r conf_rep no 108th cong 2d sess for this purpose use by the donee organization includes use of the qualified_vehicle to provide transportation on a regular basis for a significant period of time or significant use directly related to the instruction in vehicle repair however use by the donee organization does not include use of the qualified_vehicle to provide training in general business skills such as marketing and sales section of notice_2005_44 congressional intent is clear from h_r conf_rep no significant intervening use should be narrowly construed examples and of notice_2005_44 show that daily delivery of meals to the needy for one year or traveling big_number miles in one year delivering meals to the needy can constitute significant intervening use use of a boat is not significant intervening use if the boat is not used to substantially further the organization’s regularly conducted activities such as using a boat to deliver food to needy individuals moreover the use of the boat must be significant this letter is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_7 date if you have any additional questions please contact me or -----------------at -------------------- sincerely karin g gross senior technician reviewer branch income_tax accounting
